Mr. Justice Scanlan dissenting: I dissented from the original judgment that was entered in this case, and upon the rehearing, after a careful reconsideration of the very important questions involved in the present appeal, I am compelled to dissent from the present judgment of this court, and I deem it necessary to state the reasons for my dissent. Counsel for defendants, upon notice, appeared before the chancellor at the time of the motion for the temporary injunction. They filed no answer and offered no affidavits or evidence in opposition to the application and it is clear that they desired to have the motion determined, not upon the merits, but solely upon the sworn bill. The complainant is a large public service corporation and the easement in question is a very important one to it and the public whom it serves. The easement gives the complainant the perpetual right, privilege and easement to lay, operate, maintain, repair, renew, relay and replace a gas main (with its appurtenances) of such size as the complainant might from time to time elect, in, through, under, along and across a strip of land ten feet in width and over 2,000 feet long, and also “the right temporarily to use, from time to time as required, so much of the surface of the land adjacent to said ten foot strip for depositing the earth removed in excavating the ditch, and for the placing and use of excavating and construction equipment and material, as, together with the use of the surface of said ten foot strip, may be necessary in laying, relaying, replacing or repairing said gas main in, under and along said ten foot strip. ’ ’ The bill alleges that shortly after it secured the easement agreement it “entered upon said premises . . . and laid under and across said premises and within said ten foot strip designated by said easement grant a thirty-six (36") inch gas main which said main at all times since its installation has carried and now carries a flow of gas at medium pressure,—to-wit, approximately six (6) pounds per square inch—and is one of the principal arteries of the system by which gas is supplied to and distributed throughout the south part of said City of Chicago by your orator. ■ Said gas main consists of cast iron pipes thirty-six (36") inches in diameter and approximately twelve feet in length. Said pipes constituting said main are held together by lead joints, which are of sufficient and adequate strength for the medium gas pressures now used in said main. When and as it is necessary for your orator substantially to increase the pressure under which gas is conducted through said mains, it will be necessary for your orator to replace said joints by -joints of a different type construction and of greater strength. The increase and demand for gas throughout the south part of the City of Chicago will, in the opinion of your orator, within a short length of time, to-wit, within the next two or three years, necessitate the changing of said joints in order that gas of much higher pressures, to-wit, approximately twenty (20) pounds per square inch, may be carried through said mains, and the replacing and/or renewing of said joints; and in order to make said changes it will be necessary for your orator to have free access to uncover said mains at all points. It is necessary for your orator from time to time to make repairs and other changes in its mains and the joints thereof, including said mains laid through said property under the easement aforesaid. Sudden changes in temperature, defects in piping, surface disturbances and other causes which cannot be foretold, from time to time cause leakages or breaks in said mains and joints and necessitate repairs or replacements. It is impossible for your orator to know at any time where said leakages or breaks may occur, but in its large gas mains, to-wit, mains between twenty-four (24") and forty-eight (48") inches in diameter, such breaks or leaks, frequently as many as twenty to thirty a year, occur. In case of such leaks and breakages or in case of making necessary changes in mains, it is essential that your orator, in order safely and properly to fulfill its obligations as a public utility to furnish gas and to render adequate, efficient and satisfactory public service, and in order safely to carry on and conduct its business of transporting gas through said mains and in order fully to protect the lives and property of the general public from injury and damage by explosions and other dangers resulting from gas leakages occurring in said mains, have ready access at all times to its mains and be able promptly and without delay or hindrance to excavate to and reach said mains.” The law on the relative rights of the parties in the matter of an easement has been settled by our Supreme Court in Doan v. Allgood, 310 Ill. 381, where the rule is thus stated: “The owner of land has the right to use the land for any purpose he may deem proper, so long as such use does not interfere with the proper enjoyment of the easement. (Tacoma Safety Deposit Co. v. City of Chicago, 247 Ill. 192). On the other hand, the owner of the-easement is entitled to its full enjoyment, together with every right necessary to such enjoyment. He has no right, merely for the sake of convenience, to interfere with the owner’s control and beneficial use of the land further than is necessary for the reasonable enjoyment of his easement.” In the opinion of the majority it is stated that the complainant’s position is, in substance, that the defendant Lumber Company cannot lawfully erect the proposed building or any building on the premises in question “for the reason that such a structure will interfere with complainant’s right of access to its gas main whenever it becomes necessary or advisable to make repairs or replacements,” and the opinion holds that this position is untenable. The opinion misapprehends the position of the complainant, and, in my opinion, this misapprehension has affected the final judgment of the majority of the court. One of the contentions of the complainant is that “there are no provisions in the easement grant that reserve to the grantor or his successors the right to construct a building or other structure over the 10-foot strip covered by the easement grant, if such building interferes with the use and enjoyment of the easement.” (Italics mine.) The major contention of the complainant, as clearly appears from its brief, is that “the owner of the servient tenement cannot make such use of his estate as will encroach upon or interfere with the easement right created by the easement grant,” and in support of this contention the complainant states that the only question for decision “is whether or not the threatened acts of the defendants will interfere with the reasonable enjoyment of the easement right granted to the complainant, ’ ’ and further states that complainant “recognizes, also, the well settled legal principle . . . that the owner of the servient tenement may use the property in any way not inconsistent.with the rights of the dominant tenant.” The bill alleges that the complainant negotiated with the defendants “for the purpose of reaching an agreement about the construction of said proposed building in such a manner and on such location as will not interfere with said easement rights possessed by your orator.” In the brief of the defendants they state that “the bill of complaint affirmatively shows that the defendant has-endeavored to reach an agreement with the complainant about the construction of said proposed building in such a manner as will not interfere with the said easement.” In the petition for rehearing filed by the complainant it asserts that the majority of the court has entirely misapprehended its position and that it does not contend that no building of any kind could ever be erected on the property covered by the easement. It seems clear that the holding of the court in reference to the alleged position of the complainant, decides a question not involved in the case. The defendants have the right to erect a building on the premises in question so long as such use does not interfere with the full enjoyment of the easement. The temporary injunction merely prohibits the construction or erection over, within or upon the 10-foot strip of land covered by the easement, of the building referred to in the bill of complaint, or any other building or structure that will in any way interfere with, infringe upon, trespass upon, damage or destroy the rights, privileges and easements granted to the complainant" by the easement grant. I do not think that the order is too broad, but even if it is, we hav"e the right to modify it or to direct the chancellor to modify it. By the judgment of this court the injunctional order is reversed in toto. For the purposes of this appeal, all material allegations, well pleaded, must be taken as true. In my opinion, the only question necessary to decide on this appeal is, whether or not the allegations of the bill, well pleaded, make out a prima facie showing that the threatened acts of the defendants will interfere with the reasonable enjoyment of the easement granted to complainant, or, to put it in another way, Is the bill vulnerable to general demurrer? (See Florin v. Rayman, 176 Ill. App. 106; Herzberger v. Barrow, 115 Ill. App. 79, 82; Baird v. Community Sigh School Dist., 304 Ill. 526, 529; Spiegler v. City of Chicago, 216 Ill. 114; Young v. Federal Union Surety Co., 183 Ill. App. 278, 282; Koelling v. Foster, 150 Ill. App. 130.) The defendants contend that the bill is vulnerable to general demurrer, and, if it is, in my opinion, it would be the duty of this court to reverse the injunctional order, for if the bill is vulnerable to general demurrer it fails to state a prima facie case and it, therefore, presents no grounds for equitable relief, and the action of the chancellor in granting a preliminary injunction upon such a bill would be clearly unwarranted. To warrant a preliminary injunction the bill should make out a prima facie case for final relief. (See cases last above cited.) The opinion.states that the bill does not sufficiently show that the erection of the proposed building would deprive the complainant of a reasonable access to its easement. This is a holding that the bill does not make out a prima facie case, while in that part of the opinion that refers to the cases of McDougall v. Woods, and Friedman v. Peckler it is stated that the question as to whether or not the bill is vulnerable to general demurrer is not involved in the present appeal. These two holdings are not in harmony, for if the bill fails to make oút a prima facie case, it is vulnerable to general demurrer. However, in my judgment, the bill does make out a prima facie case, and is, therefore, not vulnerable to general demurrer. It alleges that the defendant Cook Lumber Company notified the complainant “that the said defendant corporation intended to erect and construct over and upon a part of the strip of land under which the said gas main of your orator is laid under and by" virtue of the aforesaid easement grant, a permanent brick buildingthat about September 18,1929, the defendant Cook Lumber Terminal Company notified the complainant “that- said defendant corporation intended and proposed to proceed to erect and construct a foundation for and a permanent brick building which would be located at 3630-3648 West 38th Street, Chicago, Illinois, and which would rest upon, cross and enclose a part of the strip of land covered by the aforesaid easement granted to your orator and under and by virtue of which your orator has laid its said gas main as aforesaid; that said defendant corporation, while pretending to be negotiating with your orator about the easement rights of your orator, has in fact caused a cement foundation to be commenced for said building and that both the south and west sides of said foundation cross your orator’s main and that any building erected on said foundation will cover and enclose within its walls many feet of said main, to-wit, more than sixty (60) feet, and will deprive your orator of access to said section of said main and will interfere with, impair and obstruct the enjoyment of and use by your orator of the rights and privileges granted to and possessed by your orator under the said easement grant”; that the said defendant “now threatens to, and, unless restrained by order of this honorable court, will proceed to construct and erect said permanent brick building over and upon a part of the strip of land covered by the aforesaid easement granted to your orator and over, upon and across many feet, to-wit, more than sixty (60) feet of said thirty-six (36") inch gas main of your orator.” These allegations are statements of fact that bear directly upon the material question as to whether or not the construction of the proposed building would deprive the complainant of a reasonable access to its gas main for the purpose of making necessary repairs, etc., and, in my opinion, they cannot fairly be termed “conclusions rather than facts. ’ ’ They state as a fact that the foundation and building will not only inclose the strip of land in question but will cover a substantial portion of the same. In my judgment, a building, so constructed, would interfere with the full enjoyment of the easement. As the complainant contends, “it is no answer to assert that repairs and replacements can be made by bracing and supporting a building and then tunnelling from the ends or by tearing up the floor of the building if the tenants at such time see fit to permit complainant to have access to the building. As pointed out in Goodhart v. Hyett, 25 Ch. Div. 182, and Wheeler v. Black, 14 Canada S. C. 242, such burdens or risks are not thrown upon the easement holder. He has a right to use the easement granted free from such additional burdens and interference.” The bill alleges that in order to carry on and conduct its business of transporting gas through the said mains and to protect the lives and property of the general public from injury and damage by explosions and other dangers resulting from gas leakages occurring in its mains, it is necessary for the complainant to have ready access at all times to its mains and to be able promptly and without delay or hindrance to excavate to and reach its mains. The bill also alleges that the proposed building “will deprive your orator of access to said section of said main.” This is an allegation of an ultimate fact and it is directly supported by the other allegations of fact, immediately preceding it, and to which I have heretofore called attention. As argued by complainant: “An allegation that an act will violate an agreement may be a conclusion of law. But an allegation that the same act will produce a certain physical result, is a statement of an ultimate fact. ‘Allegations of result are allegations of fact and are not conclusions of law.’ (Bank of Commerce v. Schooner (1928), 263 Mass. 199, 160 N. E. (790, 791.) ” As against a demurrer, an allegation of an ultimate fact or conclusion of fact is sufficient. (Curtiss v. Livingston, 36 Minn. 380.) Conclusions of fact are not vulnerable to a demurrer. (Western Travelers’ Accident Ass’n v. Munson, 73 Nebr. 858, 861. See also Williams v. Peninsular Grocery Co., 73 Fla. 937; Crane v. Schaefer, 140 Ill. App. 647, 652-3.) Moreover, the allegations of the bill must be tested by general demurrer, not by special demurrer.' A theory that the defendants can build upon and cover a substantial portion of the strip of land involved in the easement with parts of a permanent building, without depriving the complainant of the full enjoyment of the easement, “together with every right necessary to such enjoyment,” seems to me untenable for two reasons, first, it would interfere with the reasonable enjoyment of the easement, and, second, it would place an intolerable burden upon the complainant and one not warranted by the easement grant or the law. The opinion also holds, in effect, that the bill—even if it is not vulnerable to general demurrer—shows upon its face a concealment of facts, which, if they were stated, would materially affect the right of the complainant to an injunction, and that, therefore, this court has the right to reverse the injunctional order upon the ground that the chancellor abused his discretion. It is a settled principle of equity in this State that unless it clearly appears that the chancellor abused his discretionary powers in issuing a temporary injunction, the order will be affirmed on appeal. I have heretofore cited certain Illinois cases to the effect that on appeals of this kind the bill is to be tested as though the defendant had demurred to it, and the defendant can raise only such questions here as he could have raised in the lower court by general demurrer. I do not think that on an appeal of this kind it is the duty of this court, if it finds that the bill is not vulnerable to general demurrer, to search it for the purpose of determining whether or not the pleader has apparently concealed material facts. So far as I am aware, such a practice has never been followed in the Appellate courts pf this State. On the motion for the injunction before the chancellor in the instant proceeding, the case stood as though the defendants had demurred to the bill, and therefore the chancellor was required to decide only one question: Was the bill vulnerable to general demurrer? The defendants had the right to resist the application for the injunction, on the merits. They did not see fit to do so. The act provides various ways in which an injunctional order may be dissolved or modified, but the defendants did not see fit to take advantage of these provisions. On this appeal, if we find that the bill is not vulnerable to general demurrer, why should we reverse the chancellor upon a point that was not necessarily involved in the motion for a temporary injunction? In support of its holding the opinion relies upon a statement in 14 Ruling Case Law 331, sec. 32, to the effect that if the bill shows “a concealment of fact which would, if stated, materially affect the conscience of the court, the chancellor may properly refuse' an injunction. ’’ (Italics mine.) The author cites, in support of the text, Reddall v. Bryan, 14 Md. 444, and Shoemaker v. National Mechancis’ Bank, 31 Md. 396. In each of these cases the complainant appealed from an order refusing the injunction asked. As stated by the Maryland court, the granting or refusing of a writ of injunction is a matter resting in the sound discretion of the chancellor. In Reddall v. Bryan, supra, the court held that the sufficiency of the bill depended upon a determination of the question as to whether or not the acts charged were done by the defendants without authority of law, and the court further held that it sufficiently appeared from the face of the bill that the defendants were acting under the authority of the government of the United States. In other words, the court held that the bill was vulnerable to general demurrer. The court stated: “We think there is a great force in the view taken by the circuit court of the manner in which the case of the complainant is stated in the bill, and cannot avoid the conclusion, ‘that it is made out by the concealment of facts having a very important bearing upon it, and which would (if fully stated) act materially upon the conscience of the court. ’ ’ ’ (Italics mine.) In the above, the court quotes, with approval, from the opinion of the chancellor and sustains his action in refusing a preliminary injunction and held that he had not abused his discretion. I do not wish to be understood as contending that a chancellor in the exercise of his discretion may not refuse a preliminary injunction, even where the bill is not vulnerable to general demurrer, if the bill shows that the pleader has concealed material facts which, if pleaded, would affect the right of a complainant to an injunction. The opinion in the present case reaches the conclusion that the bill shows that the complainant did not make a full and candid disclosure of all the facts, and that therefore the chancellor abused his discretion in entering the in junctional order, in the following manner: As there is an allegation in the bill that the Lumber Company employed an architect and mason contractor, it will be assumed that plans for the proposed building were drawn, and as there are allegations in the bill that negotiations took place between the complainant and the Lumber Company for the purpose of reaching an agreement as to the construction of the building in such a manner and on such location as would not interfere with complainant’s easement rights, and as the bill did not make a full and candid disclosure as to what occurred during the negotiations, and especially as to the respective positions then taken by the parties, it will be assumed that the plans were seen by complainant’s representative, and as the bill does not set up the plans, it will be assumed that they “may provide,” by means of arches in the basement walls or otherwise, for all reasonable access for complainant to its mains, etc., and therefore it must be held that the chancellor improvidently granted the injunctional order. Here the ultimate assumption, and the one upon which the instant ruling is practically grounded, is based upon other assumptions. If the so-called rule in Reddall v. Bryan, supra, can be invoked, at all, in support of a judgment of this court reversing a chancellor, it certainly can be invoked only where the bill shows a concealment of material facts. The record shows that the defendants did not desire to have the motion before the chancellor determined on the merits. If we are to indulge in assumptions at all, we should assume that if the defendants had plans for the building that would not interfere with the easement rights of the complainant, they would, by answer or affidavit, have shown that fact to the chancellor. If the ruling upon the instant question is to be followed, a careful, cautious chancellor, even where he finds that a bill is not vulnerable to general demurrer, will refuse to grant a preliminary injunction unless he is certain that there are no allegations in the bill from which it might be inferred that the pleader has concealed facts which, if stated, might materially affect the judgment of the court. The ultimate assumption in the opinion, that the plans “may provide” by means of arches in the basement walls or otherwise, for all reasonable access for complainant to its mains, etc., is entirely unwarranted in view of the allegations in the bill that the foundation and building loill cover a substantial portion of the strip of land in question and that the proposed building “will deprive you,r orator of access to said section of said main.” The defendants acquired the premises in question with full knowledge of the great importance of the easement right to the complainant and the public. The necessity for prompt access to the easement at all times is manifest from the bill. By the judgment of this court the preliminary injunction is dissolved in toto upon the assumption that the building to be erected by the defendants “may provide” “reasonable access” to the easement. If the defendants put up a building, parts of which will cover substantial portions of the strip of land in question, it will then be practically impossible to right the wrong done the complainant. But, on the other hand, if the building the defendants intend to erect will not interfere with the reasonable enjoyment of the easement right, they may, in apt ways, make a showing to that effect and thereby bring about the vacation or modification of the injunctional order. Under the bill, the chancellor, in my judgment, was clearly justified in granting the temporary injunction, which merely maintains the status quo. The injunctional order of the circuit court, in my' opinion, should be affirmed.